Citation Nr: 1402767	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from December 1971 to March 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD, the issue on appeal encompasses a claim for service connection for an underlying psychiatric disability, regardless of how it is diagnosed.

The Veteran testified before the undersigned at a June 2012 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he has a current psychiatric disability related to traumatic events that took place during active duty in Korea.

The Veteran served on active duty in Korea, from June 1972 to June 1973.  He was a field medic attached to an infantry unit.  The Veteran contends that sometime in April 1973, he was called to the scene of a fight in a club, where he tried to resuscitate a soldier who had been hit in the head with a bottle and knocked unconscious during the fight.  He claims that he rode with the soldier to the hospital and upon their arrival; he was informed that the soldier was already dead.  According to the Veteran, he has experienced psychological distress over this incident since it occurred and continues to experience psychiatric problems because of it today.  During his June 2012 Video Conference hearing, the Veteran testified that he did not know the name of the soldier he tried to resuscitate, but he did believe that he was assigned to the same unit as he was, MED CO USAMEDDAC, HSC, and that the incident occurred at Camp Essagons, near Uijongbu, Korea.  The Veteran also reported that he became depressed and very aggressive following the incident, and a few months after it occurred, he got into a fight with a group of South Korean soldiers and was ordered to complete 60 days of confinement in Fort Riley, Kansas.  He claims that he later finished his tour of duty at Fort McClellan in Alabama.  The Veteran has also reported during VA outpatient treatment that his trauma during active duty in Korea involved witnessing the death of people in general, in his capacity as a medic.  See June 2012 VA outpatient treatment records.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a psychiatric disability, and no psychiatric disability was diagnosed at the time of his discharge in February 1974.  However, the Veteran did indicate in his Report of Medical History completed at the time of his discharge that he had experienced depression or excessive worry.  Furthermore, his DD-214 shows that he had 62 days of confinement due to lost time.  

In April 2009, a formal finding of lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD was issued, indicating that the information required to corroborate the stressful event described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  However, the Board notes that the memorandum is incomplete, in that it left out pertinent information reported by the Veteran in relation to his claimed stressors, including the fact that the incident involving the deceased soldier he tried to resuscitate occurred in April 1973, or that he believed the deceased soldier was assigned to the same unit as he was, MED CO USAMEDDAC, HSC, or that the incident occurred at Camp Essagons, near Uijongbu, Korea.  The memorandum also failed to indicate that the Veteran reported that he was transferred to Fort Riley, Kansas, following a fight with a group of South Korean soldiers, where he was placed in confinement for 60 days, a few months after the April 1973 incident (which would still be sometime in 1973).  The Board also finds that the Veteran's reported stressors are potentially verifiable.

Nevertheless, the Board notes that the Veteran's DD-214 also shows that his military occupational specialty (MOS) in service was 91B20/Med/Sp, which is a U.S. Army Medical Specialist or Combat Medic.  Accordingly, the Board finds that the Veteran's assertions of witnessing the death of people during active duty in Korea are credible and consistent with the circumstances of his service, and therefore, the Board finds that his reported stressors are conceded.  See 38 U.S.C.A. § 1154(b).

Accordingly, the Board finds that a VA examination and opinion are needed to determine whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and whether his symptoms are related to those claimed stressors.  

The Board also notes that in addition to his diagnosis of PTSD, the Veteran has also been diagnosed during VA outpatient treatment and private treatment with major depressive disorder (MDD), anxiety disorder, not otherwise specified (NOS).  While records of VA treatment seem to imply a relationship to inservice experiences, there is no medical opinion of record directly addressing the etiology of the Veteran's currently diagnosed MDD or anxiety disorder.  The complete records of VA treatment are not available for review.

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record.

The Board notes further that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran's claim for PTSD was not limited only to his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5.  

The record does not reflect that the RO has adjudicated the Veteran's claim as one for service connection for any acquired psychiatric disability, in light of the current diagnoses of MDD and anxiety disorder made during VA outpatient treatment and private treatment.  See Clemons v. Shinseki, 23 Vet. App.  

Therefore, the Board believes that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

The Board notes that the claims file, including the Virtual VA e-folder, does not contain any treatment records dated after July 2012.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

Further, the Veteran is apparently receiving Social Security Administration (SSA) disability benefits, but the SSA decision and the medical records relied upon are not available to the Board for review.  These records should be obtained.

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and/or any other psychiatric disability, including MDD and an anxiety disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder.

The RO should also obtain any outstanding VA medical records dated from July 2012 to the present.  

2.  Copies of any SSA disability determination, and the medical records relied upon in making the decision, should be obtained and added to the claims folder/efolder.

3.  Then, arrange for the Veteran to be given an examination to determine the etiology of all current acquired psychiatric disorders.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.  

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s) and whether such stressor(s) are adequate to support a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  The inservice stressor of transporting a soldier to the hospital, performing cardiopulmonary resuscitation and then learning he was already dead is conceded, as is the Veteran's witnessing the death of people while serving as a medic.  With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, the RO or the AMC should re-adjudicate Veteran's claim as one for entitlement to service connection for any acquired psychiatric disability, to include PTSD, MDD and an anxiety disorder.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a SSOC and should be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

